Citation Nr: 9926442	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-23 714 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected metatarsalgia of the right foot.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Robert P. Dwoskin, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty for training with the U.S. 
Army Reserve from February 1980 to June 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for metatarsalgia of 
the right foot, and denied his claim for service connection 
for a low back disability.  (These are the only issues on 
appeal; several other additional issues had previously been 
perfected for appeal by the veteran, but at a January 1999 VA 
Central Office (CO) hearing in Washington, D.C., he formally 
withdrew his appeal of these issues via a written and signed 
statement.)  

The file contains an August 1997 VA treatment report which 
shows a medical assessment that the veteran's low back pain 
may have been due to an abnormal gait from metatarsalgia.  
This constitutes an implied claim of entitlement to service 
connection for a low back disability on a secondary basis.  
This issue has not been prepared for appellate review and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The service-connected metatarsalgia of the right foot is 
rated under the maximum rating provided for metatarsalgia.

2.  The veteran has not submitted medically competent 
evidence of a plausible claim for service connection on a 
direct basis for a low back disability.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent evaluation for service-
connected metatarsalgia of the right foot is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for direct service connection for a low back 
disability.  38 U.S.C.A. §§ 101(22)(A), 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records from his period of 
active duty for training with the U.S. Army Reserves show 
that on enlistment examination in February 1980, his spine 
and musculoskeletal system were clinically normal, and on his 
medical history he denied having any recurrent back pain.  
His records show treatment for complaints of numbness of the 
toes of his right foot in March 1980 and May 1980, which were 
assessed as possible slight nerve damage in March 1980.  The 
May 1980 report noted a condition of pes planus without 
corns.  No treatment for complaints relating to back symptoms 
were shown in the medical records during active duty for 
training.

In an August 1995 letter to President William Clinton, the 
veteran stated, among other things, that he had medical 
problems relating to his back, shoulders, and neck as a 
result of a motor vehicle accident.

A May 1996 letter from CNA Insurance Companies, which was the 
surety for the veteran's employer, Western Restaurants, 
Incorporated, shows that the veteran was offered a cash 
settlement by a claims adjuster for a back injury which was 
sustained at the workplace in December 1995.  The content of 
the letter shows that the claims adjuster had reviewed the 
veteran's medical history and determined that his December 
1995 back injury caused an exacerbation of a pre-existing 
back disability, and thus the surety was only responsible for 
compensating the veteran for injury above his pre-injury 
status.  

With regards to the low back disability issue, the claims 
files contain various private and VA medical records from the 
period of 1990 - 1997, showing that the veteran was treated 
on several occasions for complaints of low back pain and was 
diagnosed with minimal degenerative disc disease at L5-S1.  
This collection of records include a private medical report 
dated in September 1990, which shows that the veteran 
received treatment for mild sclerosis at L5-S1 and chronic 
back strain and that he had been in a motor vehicle accident 
in May 1990.  The veteran reported at that time that his back 
pain began in July 1990.  The physician noted that the 
veteran was in the activated National Guard and instructed 
him to avoid strenuous activities.  Two private physician's 
statements, dated in September 1990 and October 1990, contain 
the physician's advisory that the veteran be excused from 
active duty in the Reserves and from performing tasks 
involving lifting due to back symptoms.  In an April 1997 VA 
examination, the veteran reported that in 1980 he developed a 
backache following a 25-mile hike and went on sick call for 
treatment.  The records show a medical history that was 
significant for showing his involvement in two motor vehicle 
accidents, one in 1990 in which he injured his neck and lower 
back and and another in 1993 at which time he sustained a 
back injury while in the workplace. 

In July 1996 the veteran filed a claim for service connection 
for various disabilities including for nerve damage of his 
right foot.  Pursuant to his claims, he was scheduled for a 
series of VA compensation examinations in October 1996 and in 
April 1997.

In 1996, a July 1995 written statement from John O'Shea, 
M.D., of the University of Virginia Health Sciences Center 
was received.  The private physician reported that the 
veteran complained of low back pain with pain radiating 
around the posterior aspect of his right lower extremity and 
into the dorsal aspect of his right foot.

The report of the October 1996 VA examination shows that the 
veteran complained of right foot pain.  Physical examination 
of the right foot revealed normal neurological findings.  He 
had full range of motion of the right foot, with normal 
dorsiflexion, plantar flexion, and inversion and eversion.  
No tenderness, deformity, or muscle spasm of his right foot 
was noted.  His toenails appeared normal and there was no 
evidence of skin lesions.  X-ray films revealed the presence 
of minimal bone spurring at the dorsal aspect of the right 
navicula, consistent with degenerative changes.  The 
diagnosis noted was that the veteran had the navicular 
spurring, but could not demonstrate any nerve change of the 
right foot.

The report of an April 1997 VA examination shows that the 
veteran presented a history of pain on the plantar surfaces 
of his feet since military service, with no ankle joint 
symptoms but merely pain when standing.  Physical examination 
revealed feet which were grossly normal in appearance, with 
intact skin, present dorsalis pedis pulses, bilaterally, and 
intact sensation to light touch.  The dorsum of the feet were 
nontender, and the forefoot, midfoot, and hindfoot motions 
were fluid and nontender.  Tenderness of the plantar surfaces 
and metatarsal heads was noted, bilaterally, and he was 
observed to have flexible flat feet.  The diagnoses were 
flexible flat feet not causing any specific abnormality and 
metatarsalgia.  The examiner commented that the metatarsalgia 
appeared to have begun while the veteran was in service and 
to that end it was service-related.

The report of a May 1997 VA electromyographic (EMG) study 
shows that the veteran complained of various symptoms, which 
included low back pain, radiating pain down his lower 
extremities, and some weakness of his right toe and tingling 
in the right 4th and 5th digits of his foot.  Diagnostic 
findings obtained on examination indicated that these 
findings were consistent with radiculopathy of the L5 
vertebra on the right.

In a June 1997 RO decision, the veteran was granted service 
connection and a 10 percent rating for metatarsalgia of the 
right foot, effective from the date of his claim in July 
1996.

At an October 1997 RO hearing, the veteran testified that 
with regard to his service-connected right foot, but separate 
from symptomatology related to his non-service-connected flat 
feet, he had been treated for his right foot once in the 
prior 12-month period.  He also associated his right foot 
condition with his low back symptoms and indicated that the 
low back symptoms were the primary reason why he lost time 
from work.  The veteran also testified that his duties in the 
Army Reserves involved lifting and that this aggravated his 
back condition.

VA treatment reports, dated from July 1997 to October 1997, 
show that the veteran complained of pain and dysthesia on the 
plantar surface of his right foot, especially at the 
metatarsal heads and heel.  An October 1997 EMG consultation 
report shows findings which produced an impression of right-
sided L4 or L5 radiculopathy.  A February 1998 addendum to 
the October 1997 EMG report shows that the radiculopathy 
could also explain the veteran's symptoms of numbness and 
pain in his feet.

At a January 1999 CO hearing, the veteran's relevant 
testimony as it pertained to his service-connected 
metatarsalgia of his right foot shows that he reported having 
foot pain, numbness, and swelling associated with this 
disability.  The foot pain was reported to have occurred very 
often, sometimes accompanied by numbness, and was caused by 
lifting and prolonged standing and walking.  The swelling 
appeared only occasionally.  He reported that he had 
previously received special injections for his foot symptoms, 
and also that he had worn prescribed shoe inserts, but that 
neither were permanent solutions to his symptoms.  He also 
reported having low back pain which radiated down his right 
leg and into his foot, and that his chronic low back problem 
had its onset during active duty for training in April 1980, 
following a strenuous 25-mile road march.  With regard to his 
history of motor vehicle accidents after service, he 
maintained that he only sustained neck injuries in these 
accidents and that his back was not hurt in any way from 
these accidents.  He also reported that in December 1995 he 
sustained a straining back injury from lifting a heavy object 
in the workplace, but that he only received partial workers 
compensation because, according the his testimony, his claims 
adjuster determined that the work-related back injury only 
aggravated a pre-existing back disability that was incurred 
in service.  

A January 1996 written statement from Lucas J. Pavlovich, 
M.D., which was received by VA in August 1997, shows that the 
veteran was seen by this physician with a history of left 
paracentral herniation of his L5-S1 disc and associated 
complaints of bilateral leg numbness which extended to the 
bottoms of his feet.  
 
II.  Analyses

(a)  Entitlement to an evaluation in excess of 10 
percent for service-connected metatarsalgia of the 
right foot.

To the extent that the veteran contends that his service-
connected metatarsalgia of the right foot is productive of a 
greater level of impairment than that which is contemplated 
by the 10 percent evaluation currently assigned, his claim 
for an rating in excess of 10 percent is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that it 
is not inherently implausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (1998).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  The rating 
schedule, as contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5279, provides a 10 percent rating for metatarsalgia (also 
called Morton's disease for anterior metatarsalgia), 
unilaterally or bilaterally.  The schedule does not provide 
for a higher evaluation than 10 percent, and the Diagnostic 
Codes for pes planus or other foot injuries is not for 
consideration as he is not service-connected for flat feet or 
for a foot injury.  The medical evidence shows that the 
service-connected metatarsalgia of the right foot is manifest 
by subjective complaints of numbness, weakness, and tingling 
in the right toes and right foot pain when standing.  There 
is medical evidence attributing the neurological complaints 
referable to the feet noted postservice during the 1990's to 
a back disability.  The 10 percent evaluation assigned for 
the right foot disorder is appropriate and it adequately 
reflects the level of impairment produced by the service 
connected metatarsalgia.  The veteran's hearing testimony and 
the objective medical evidence associated with his claims 
files do not show that the symptoms associated with the 
metatarsalgia of the right foot (as opposed to those symptoms 
attributable to his low back disability, which is not 
currently service-connected) are productive of extraordinary 
impairment, with such factors as the need for constant 
hospitalization or marked interference with his ability to 
work, so as to render impractical the application of the 
regular schedular standards.  Therefore, the Board is not 
required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1998). 

This case is based on an appeal of the rating assigned by a 
June 1997 RO decision, which granted the veteran's original 
claim of service connection for metatarsalgia of the right 
foot.  Consideration must therefore be made regarding whether 
or not the case requires referral to the RO for separate 
ratings assigned for his metatarsalgia of the right foot for 
separate periods of time, based on the facts found; a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board finds, however, that such 
a referral is not warranted with regard to the rating issue 
on appeal because, as previously discussed, the 10 percent 
evaluation currently assigned is the maximum rating allowed 
by the schedule and is based on the most severe disability 
picture presented by the medical evidence associated with the 
record, which preceded and encompassed the effective date of 
the award for service connection for metatarsalgia of the 
right foot to the present time.

(b)  Entitlement to service connection for a low 
back disability.

Pursuant to 38 U.S.C.A. § 5107(a), the appellant has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In this regard, the threshold question to be answered is 
whether the veteran's claim of entitlement to service 
connection for a low back disability is well grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Section 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
VA's duty to assist and to adjudicate the claim.  See Epps v. 
Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In the present case, the veteran essentially maintains that he 
should be granted service connection for a chronic low back 
disability, shown in the evidence to be degenerative disc 
disease at L5-S1, on grounds that this disability was incurred 
during active duty for training in 1980.  However, apart from 
his own unsubstantiated contentions, he has proffered no 
competent medical evidence to substantiate his assertion that 
his current diagnosis was due to his service.  His medical 
records from his period of active duty for training do not 
show any treatment for back complaints.  While some post-
service medical reports over a decade later make note that he 
reported onset of chronic back pain in service, they do not 
present any professional physician's opinion that associates 
his present low back diagnosis with his reported history.  For 
a service connection claim to be deemed plausible, there must 
be competent medical evidence of both a current disability and 
competent medical evidence of a causal relationship between 
that current disability and service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Board finds that evidence sufficient to make the veteran's 
claim of service connection for a low back disorder well 
grounded has not been submitted.  Specifically, there is no 
indication in the record that he has the medical expertise 
necessary to proffer the conclusion that his diagnosis of 
degenerative disc disease at L5-S was the result of, or 
associated with his alleged history of back complaints during 
active duty for training in 1980.  Although he has described 
the circumstances in which he believes his low back disability 
arose, he has proffered no medical evidence by competent 
authority to corroborate his assertions.  Without 
corroborative medical evidence, his naked assertions of 
medical causation are of little probative value.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  None of the evidence submitted 
shows that his low back diagnosis was related to his active 
duty for training.  Absent presentation of competent evidence 
establishing aggravation, the veteran's claim may not be 
considered well grounded.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In addition, while the veteran alleged that a claims 
adjuster who handled his claim in on-the-job injury claim in 
1995 opined that the post-service injury was an aggravation of 
a back injury in service, the Board sees no reason to remand 
for such a statement from the claims examiner.  In this 
regard, records concerning the award of workman's compensation 
benefits are contained in the claims folder, but make no 
mention of a relationship between the current back disability 
and military service.  Moreover, even if such a statement were 
obtained from the claims examiner, there is no indication that 
this individual is a medical professional who would be 
competent to render such an opinion.  VA therefore has no duty 
to inform the veteran of the need to obtain such a statement 
or to assist him in developing his claim in this regard under 
38 C.F.R. § 3.159 (1998).


ORDER

An evaluation in excess of 10 percent for service-connected 
metatarsalgia of the right foot is denied.

The claim for service connection for a low back disability on 
a direct basis is not well-grounded; the claim is therefore 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

